Title: The Commissioners to Canada to Philip Schuyler, 6 May 1776
From: Commissioners to Canada
To: Schuyler, Philip


Dear Sir
Montreal May 6th. 1776.
General Arnold thinking the publick interest would be better promoted by appointing Colonel Hazen to command at St. John’s and Chambly, in the room of Colonel Buel, has orderd the latter to repair to the Camp before Quebeck, where the General is of opinion his services will be more wanted. Colonel Hazen speaking the French language, and having a considerable influence over the people in the neighbourhood of S. John’s and Chambly, and being as active and zealous in the service, and as intelligent as Colonel Buel, induced us to concur with Genl. Arnold in approving the appointment of Colonel Hazen. As we are convinced that you wish only, and seek how best to promote the publick service, so are we satisfied that this arrangement will meet with your approbation. We are informed by General Arnold that the army before Quebeck is only victualled up to the 15th or 20th instant at farthest. We need not point out to you the necessity of keeping our forces in this country well supplied with provisions, as, excepting flower, none can be procured here, and that not without hard money. The army is entirely without surgeons: Dr. Stringer receives 30 s. a day: his assistance is much wanted at the Camp; and the Congress, no doubt, expects, when they pay for services, to have them performed. We desire to be respectfully rememberd to your family, and are with great esteem, Dear Sir, Your most obedient humble servants
B FranklinSamuel ChaseCh. Carroll of Carrollton
Genl. Schuyler.
 
Endorsed: Montreal May 6th: 1776 From Commissioners of Congress. B. Franklin and others.